Title: James Madison to Albert Gallatin, 1 December 1828
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 1. 1828
                            
                        
                        
                        Mr. Trist who now holds a place in the Department of State, will be so much gratified by an introduction to
                            one towards whom he entertains the sentiments he does towards you, that I very cheerfully put a few lines into his hands for
                            the purpose. You may not be ignorant of his relation by marriage to Mr. Jefferson, who had for him a particular esteem,
                            his title to which, I am persuaded, will be verified in proportion as he becomes known to you. With great esteem &
                            cordial regard
                        
                        
                            
                                James Madison
                            
                        
                    